While it is not incumbent upon this court to state either the law or evidence which controlled in its conclusions of fact, yet in deference to appellant's counsel, who so earnestly and sincerely, in this motion, insist that we erred in concluding that appellant was guilty of negligence and appellee free from contributory negligence, we will do so in this case.
It is not the province of the court to weigh the evidence and decide between conflicting statements of witnesses, or decide what inference should be drawn from uncontroverted evidence, if different minds could fairly come to different conclusions from it. A question of negligence, dependent on evidence, should not be taken from the jury except in cases where there is no material conflict, and where there is no room for different minds to draw different inferences from it. The question of negligence is one of law for the court only where the facts are such that all
reasonable men must draw the same conclusion from them. A case should not be withdrawn from the jury unless the conclusion follows as a matter of law, that no recovery can be had upon any view that can be properly taken of the facts the evidence tends to establish. Texas  P. Railway Co. v. Carlin, 60 Law. Rep. Ann., 463; Choate v. Railway, 90 Tex. 82; Gance v. Railway, 20 Texas Civ. App. 36[20 Tex. Civ. App. 36]; Lee v. Railway Co.,89 Tex. 583; Gulf, C.  S.F. Railway Co. v. Gasscamp, 69 Tex. 547; Railway Co. v. Medlenka, 17 Texas Civ. App. 621[17 Tex. Civ. App. 621], 43 S.W. Rep., 1028; Traction Co. v. Bryant, 70 S.W. Rep., 1016; Galveston, H.  S.A. Railway Co. v. Eckles, 25 Texas Civ. App. 179[25 Tex. Civ. App. 179], 60 S.W. Rep., 831; Galveston, H. 
S.A. Railway Co. v. Quay, 27 Texas Civ. App. 506[27 Tex. Civ. App. 506], 66 S.W. Rep., 219. In view of these well established principles of law we will examine the evidence on which we based our conclusions on each of the issues.
The negligence charged against appellant, and of which we concluded the evidence was reasonably sufficient to support the verdict, was the failure of employes on the train to give the statutory signals for the crossing upon which appellee was injured.
The appellee testified: "The train did not whistle. I did not hear it. If it did, I did not hear it. If it was whistled I would have heard it. The bell did not ring." Pablo Jiminez testified that he "knew as a fact that the whistle was not blown and the bell was not rung before the engine struck the plaintiff." Nicolas Madrid also testified "that he did not think the whistle was blown at the crossing; that he did not hear it; that if it had been blown, he thought he could have heard it; that he did not hear the bell; that he thought if they had rung the bell, he could have heard it."
These witnesses were all where they could have heard the whistle if it had been sounded eighty rods before reaching the crossing. Opposed to their evidence is the testimony of the engineer, fireman, conductor and two brakemen, of whom the first two testified the whistle was blown, and *Page 366 
the bell rung; the other three that they heard the whistle, but, from their position on the train, could not hear the bell.
Does not this testimony clearly raise an issue of fact that lies beyond the domain of the court to take from the jury, and, when decided by them and their finding approved by the trial court, beyond the province of an appellate court to disturb? That it does is to our minds too plain for argument. Upon the issue of whether a bell was rung at a certain time and place, testimony of those who were where they would have been bound to hear it if it was, that they did not hear it, certainly can be taken against that of others similarly situated that they did hear or see it rung. Upon such conflicting testimony the law leaves it to the jury to determine the issue. In solving it, they are made the exclusive judges of the credibility of the witnesses and the weight to be given their testimony. As judges of their credibility it is for the jury to say whether witnesses are to be believed or not, and what weight shall be given the testimony of those that are. If this be not so, then the statute which makes them judges is but as a sounding brass and a tinkling cymbal. We can not take from the jury the prerogative of disbelieving a witness, or say what weight can be given the testimony. In this case it is evident that the jury did not believe the testimony of either the engineer or fireman upon the issue under consideration. They believed the testimony of plaintiff and his two witnesses, rather than that of the other three witnesses, as to hearing the whistle of the engine. As to ringing of the bell it is readily seen that the testimony of plaintiff's witnesses should be given more probative force than that of the conductor and two brakemen, for they swore that from their position on the train they could not have heard the bell had it been rung.
The writer has never been able to appreciate the force of the old saw that the testimony of one witness that he heard a clock strike is entitled to more weight than any number who swore they did not hear it. As to what weight should be given such testimony depends upon the credibility of the witnesses, the circumstances surrounding them, and the condition of the clock. If twelve men are in the same room intently listening for the strike of the town clock to tell them of the hour, I should not be inclined to take the testimony of one that he heard it strike against that of all his fellows that they did not hear it. But if this one should go to the window and point to the clock and show that its hands had reached on the dial the numbers indicating the hour I would believe that it had struck, not because he said that he heard it, but from the probability arising from such demonstrative evidence. Even then, I would not believe it, if it were shown the clock was out of order.
Upon this issue as to the sounding the whistle and ringing the bell, it will not do to say that had it been left to us we would have decided it differently. It was not left to us, but to the jury. And they having decided it, to us is left only the duty of determining whether there is evidence in the record reasonably sufficient to sustain the verdict. We believed, and still believe, that the record shows such evidence. It was under *Page 367 
such belief we concluded that the defendant was guilty of the negligence complained of, and being of the same belief we adhere to that conclusion.
Having found that the defendant was guilty of such negligence, the next question is, was the plaintiff guilty of contributory negligence? This, like the other, lay within the province of the jury, and primarily does not fall within ours. Before considering the testimony on this issue, let it be borne in mind that the burden was upon the defendant to prove the affirmative of it.
"It is doubtless a rule of law that a person approaching a railroad crossing is bound, in so doing, to exercise such care, caution and circumspection to foresee danger to avoid injury as ordinary prudence would require, having in view all the known dangers of the situation; but precisely what such requirements would be must manifestly differ with the ever varying circumstances under which such approach is made. * * * A failure to look and listen for an approaching train, though such failure may contribute to the injury, can not, under all circumstances, be regarded as negligence. When, therefore, a person about to cross a railroad track under a given state of circumstances, exercises that degree and amount of care which prudent persons exercise under like circumstances, he is without fault. In other words, when the circumstances are such that prudent persons would not ordinarily look or listen for an approaching train, there is no negligence in omitting to look or listen." Webb's Pollock on Torts, 555, 556.
If, as the jury found, the statutory signals for the crossing were not given, it may be that a person of ordinary prudence could from that fact be lulled into a sense of security and would on that account fail to look and listen for a train before going on a railway crossing. But, however this may be, the evidence of plaintiff is that he did look and listen, and failed to see or hear the approaching train before driving upon the crossing. If he did look and listen it is evident that he neither saw nor heard the train, for he would not have placed his life in jeopardy by acting as he did. But it is argued by appellant that had he looked and listened he would have seen or heard the coming train and that therefore his testimony is false. His not seeing the train is explained by its running through sand hills about 300 yards from the crossing, and after emerging from the hills, by weeds and corn standing between him and the track, which obscured his view. And his failure to hear it is explained by the winds blowing from him towards the train. There is some conflict in the evidence as to the distance of the sand hills from the crossing, and difference of opinion among the witnesses as to whether plaintiff's view was so obscured by the hills, weeds and corn as to prevent him from seeing the approaching train before driving onto the crossing. We do not regard it as material which theory as to the distance of the hills from the crossing is correct. For if it be conceded that they were a little beyond the whistling post, as contended by defendant, plaintiff's view of the train was obscured until the train emerged from them. From that time, according *Page 368 
to the evidence, his view may have been obscured by the weeds and corn standing along the east side of the track between him and the railroad. That the witness Nicolas Madrid, who was driving along the same road 150 yards behind plaintiff, testified that he saw the train from the time it passed through the said hills until it reached the crossing, does not conclusively show that plaintiff saw it. Madrid's distance from the corn and weeds may have been such as not to obstruct his view, while the proximity of plaintiff to them may have been such as to entirely obscure his.
It was for the jury to say from all the facts and circumstances surrounding the accident whether plaintiff, in approaching the crossing, exercised such care, caution and circumspection to foresee danger and avoid injury as would have been exercised by one of ordinary prudence under the same or like circumstances. And having found that he did, upon evidence reasonably sufficient to support their finding, it became the duty of this court to sustain their verdict by finding, as a conclusion of fact, that the plaintiff was not guilty of contributory negligence.
We do not believe that either the case of International  G.N. Railway v. De Ollos, 76 S.W. Rep., 222, 1 Law Jour., 11, or Lumsden v. Railway, 73 S.W. Rep., 428, cited by counsel for appellant in support of this motion, militate against our holdings in this case.
In the De Ollos case, the undisputed evidence established prima facie, as a matter of law, contributory negligence. And, under such state of the evidence, it was held that, while the deceased may not have been guilty of contributory negligence, the burden was upon plaintiffs to show such facts from which the jury might, upon the whole case, find him free from negligence.
In the Lumsden case the court observed that from the circumstances attending the accident as well as the testimony, "there was nothing to have prevented deceased from discovering the danger if he had exercised even the slightest precaution. On the other hand, if he did look or listen, it can not be doubted but that he saw or heard the approaching cars, and thought to cross before they could be upon him. In either event it was for the jury to find whether or not his conduct amounted to negligence, and in this state of the evidence the trial court could not safely omit certain paragraphs of the charge, submitting the issue of contributory negligence." It is simply a decision upholding the charge presenting the law upon the facts shown by the attending circumstances and testimony of the witness regarding the accident.
We deem it unnecessary to consider the other grounds for rehearing urged in this motion. It is sufficient to say that we see no reason to change our opinion as to the correctness of the court's charge.
The motion is overruled.
Overruled.
Writ of error refused. *Page 369